Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered January 7, 1999, convicting him of murder in the second degree, attempted assault in the first degree, reckless endangerment in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of reckless endangerment in the first degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention does not require reversal. O’Brien, J. P., McGinity, Luciano and Schmidt, JJ., concur.